—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Leone, J.), rendered September 11, 1997, convicting him of robbery in the second degree (two counts) and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Richmond County, to hear and report on the question of whether the defendant was present during the trial court’s questioning of prospective jurors, and the appeal is held in abeyance in the interim. The Supreme Court, Richmond County, shall file its report with all convenient speed.
The defendant contends that he was denied his right to be present during an on-the-record sidebar questioning of prospective jurors. Where, as here, the record reflects that the sidebar conversations concerned the jurors’ bias, hostility, or predisposition to believe or discredit the testimony of potential witnesses, a defendant has the right to be present at those conferences (see, People v Antommarchi, 80 NY2d 247, 250). The record does not disclose whether the defendant was present at the sidebar conferences. Accordingly, a reconstruction hearing is necessary (see, People v Ramos, 245 AD2d 314, 315; People v Davis, 216 AD2d 314, 315).
We pass on no other issues at this juncture. O’Brien, J. P., Sullivan, Altman and H. Miller, JJ., concur. [Recalled and Vacated,-AD2d-(2nd Dept, Dec. 26, 2000).]